           Case 1:18-cr-00833-VSB Document 71 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
                                                                                   7/7/2020
 UNITED STATES OF AMERICA,                                 :
                                                           :
                                                           :
                            -against-                      :
                                                           :          18-CR-833 (VSB)
 CHRISTOPHER SANCHEZ,                                      :
                                                           :               ORDER
                                          Defendant. :
 --------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Defendant Christopher Sanchez’s letter that was notarized on June 2,

2020, in which he indicates that he has decided to appeal my Opinion & Order of May 29, 2020.

According to Sanchez he has not been able to get in touch with his attorney, and he requests I

remove his attorney “[d]uring this motion to appeal.” In light of Sanchez’s indication that he

wishes to appeal, I deem his letter to be a notice of appeal.

        I am also in receipt of counsel for Defendant’s July 1, 2020, letter requesting that I either

deem Sanchez’s letter as a notice of appeal or in the alternative a request for additional time to

file an appeal. In his letter, counsel also consents to be relieved as counsel. Accordingly, it is

hereby:

        ORDERED Defendant Sanchez’s letter shall be deemed a notice of appeal.

        IT IS FURTHER ORDERED that the Federal Defenders are relieved as counsel for

Defendant Christopher Sanchez.

        The Clerk’s Office is respectfully directed to mail a copy of this order to the Defendant

Christopher Sanchez at c/o Orange County Jail, 110 Wells Farm Road, Goshen, NY 10924, and

terminate docket entry 70.
         Case 1:18-cr-00833-VSB Document 71 Filed 07/07/20 Page 2 of 2



SO ORDERED.

Dated:    July 7, 2020
          New York, New York

                                           ______________________
                                           Vernon S. Broderick
                                           United States District Judge




                                       2
